DETAILED ACTION
This action is responsive to the RCE filed on 09/25/2020. Claims 1-22 are pending in the case. Claims 1-14 have been withdrawn. Claim 15 is the only independent claim. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-14 are cancelled.


Allowable Subject Matter
Claims 15-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 15 when considered as a whole, is allowable over the prior art of record.  Specifically, prior art of record Mollicone et al. (US 2003/0095476 A1), Anderson et al. (US 2010/0222640 A1), and Yamada et al. (US 4,377,345) fail to clearly teach or fairly suggest that the intelligent alarm comprising a biometric sensor for sensing at least one of a heart rate, a respiratory rate, a presence of a user, or a movement of the user, the biometric sensor providing output data and the features such as:
selectable inputs for configuring gentle wake-up settings including a first soundscape played during a gentle wake routine, said selectable inputs providing selectable sound indicia for selecting which sound elements of a plurality of sound elements are to be included in the first soundscape;
a selectable input which provides for the user to select whether, at the wake-up time, the intelligent alarm continues to play the first soundscape played during the gentle wake routine as a wake-up sound, or whether the intelligent alarm plays at least one sound element different from the sound elements included in the first soundscape as the wake-up sounds; and
a selectable button for activating a must-wake time feature, whereby a snooze feature is deactivated upon reaching a must-wake time and the wake-up sound is silenced in response to a user movement sensed by the biometric sensor.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.

Kraft et al. (US 2009/0231964 A1) – a device configured to employ different alarm sounds in a progressive nature (see ¶ 0037).  Sounds are assigned to different categories including gentle (e.g. calm, peaceful), average, harsh (e.g. raucous, piercing) (see ¶¶ 0041-0042).  The first sound from the gentle category is selected to play at the first time, in response to a user input (e.g. hitting snooze button), the sound from the average category is selected to play… and so on (see Fig. 2 and ¶ 0043).
Levy et al. (US 2016/0163181 A1) – a wearable alarm clock that can sense the user’s physical actions and only is allowed to be disabled after sensing a certain type or number of certain actions, by requiring the user to interact more consciously with the alarm clock to actively disable the alarm; that way the alarm clock is more effective in waking the user (see ¶ 0009). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179